Citation Nr: 1454234	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-38 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.
 
2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from October 1956 to February 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2013 and June 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The current shoulder disabilities were not affirmatively shown to have had onset during service; degenerative joint disease of the shoulders was not manifested to a compensable degree within one year from the date of separation from service; and there is no competent evidence that the current shoulder disabilities are related to any in-service disease, event, or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in December 2008 and January 2009 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a November 2014 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  During the August 2014 VA examination, the Veteran reported that sometime during the 1960s or 1970s he complained of shoulder pain to his primary care physician who referred him to an orthopedic specialist.  He noted that neither physician rendered a diagnosis or treatment.  During the June 2013 VA examination, he reported the physicians advised him that x-rays revealed no arthritis.  There is no indication from the Veteran, or evidence of record, that these visits resulted in medical records containing a diagnosis of, or treatment for, the claimed disabilities.

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

VA examinations were conducted in July 2013 and August 2014.  The Board finds that the July 2013 VA examination is inadequate for rating purposes because the examiner failed to address the Veteran's competent report of an undocumented shoulder injury during service.  As to the August 2014 VA examination, the Veteran has not argued, and the record does not reflect, that this examinations was inadequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Service Connection

The Veteran seeks service connection for left and right shoulder disabilities, to include degenerative joint disease, which he believes are related to an in-service shoulder injury.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses of, or treatment for, a shoulder disability. 

The Veteran reports that he fell into an open hatch on a destroyer during service in 1958.  He reported that he was placed on light duty for one week.  

At his August 2014 VA examination, the Veteran reported that he described shoulder pain to two physicians sometime between the 1960s and the 1970s.  He asserts that the physicians advised him that x-rays revealed no arthritis and that he was not given a diagnosis, was directed to do special exercises.  

In 1999, bicipital tendinitis and degenerative joint disease of the shoulders was diagnosed.

The Veteran's family and friends have submitted statements regarding the painful nature of the Veteran's current shoulder disability.


In August 2014, a VA examiner diagnosed bicipital tendonitis, degenerative joint disease, and chronic rotator cuff tears of the shoulders.  The examiner opined that it is less likely than not that the Veteran's current shoulder disabilities were incurred in service or are related to the reported in-service injury.  The examiner explained that the veteran suffered a moderate bilateral shoulder injury in service of which he recovered sufficiently that it was not noted in subsequent medical records or on separation from service.  The rationale was that a more severe injury would have surely required a sling and swathe or casting which the medical officer would have performed and a milder injury would not have required a week of light duty.

The examiner explained that the current shoulder disabilities are more reasonably (medically) related to the degenerative changes of a 75 year old male than a moderate shoulder injury that went untreated for more than 40 years.  The examiner noted that the Veteran did not have surgery, physical therapy, chiropractic adjustments, or other treatment until 1999.  The examiner also noted that the Veteran engaged in manual labor for over 20 years after service. 

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

For chronic diseases, such as degenerative joint disease, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

As there is no lay or medical evidence that degenerative joint disease was diagnosed or had its onset during service, service connection on the basis of chronicity in service or continuity of symptomatology is not warranted.   

Degenerative joint disease of the shoulders was not manifested to a compensable degree until 1999, several decades after the Veteran's separation from service.

Nevertheless, service connection for the current shoulder disabilities may still be established based on initial diagnoses after service, when all of the evidence, including that pertinent to service, shows that the disabilities were incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to report shoulder pain since service and simple medical conditions, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, bicipital tendonitis, degenerative joint disease, and rotator cuff tears are not simple medical conditions that the Veteran is competent to self-diagnose, because they fall outside the realm of common knowledge of a lay person; that is, these diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

An opinion as to their etiology is equally complex.   The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose the current shoulder disabilities or offer an opinion as to their etiology and his opinions as to diagnoses of his shoulder disabilities and their etiology is of no probative value.  Davidson v. Shinseki, 581 F.3d at 1316.

The only competent medical evidence of record pertaining to a nexus to service consists of the August 2014 VA medical opinion.  The VA examiner, a physician, explained that it is more likely that the Veteran's current shoulder disabilities are related to his age than to a minor shoulder injury that went untreated for more than 40 years.  The VA examiner's opinion constitutes competent and persuasive medical evidence with respect to the onset of the current shoulder disabilities and any nexus to service.  His opinion opposes, rather than supports, the claims.   

The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusions with a thorough and reasoned analysis.  She is qualified through education, training, and experience to offer such an opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

The preponderance of the evidence is against the claims for service connection for left and right shoulder disabilities; there is no doubt to be resolved; and service connection is not warranted.
	
ORDER

Service connection for a right shoulder disability is denied.
 
Service connection for a left shoulder disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


